                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



WILLIAM DILLON, et al., individually,                Case No. 3:14-cv-820-YY
and on behalf of a class of others similarly
situated,                                            ORDER

               Plaintiffs,

       v.

CLACKAMAS COUNTY and CRAIG
ROBERTS, both individually and in his
official capacity as Sheriff,

               Defendant.

Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendation

in this case on August 6, 2019. ECF 198. Judge You recommended that Defendants’ Motion to

Decertify the Class (ECF 177) be granted. Plaintiffs filed timely objections. ECF 207.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party objects to a magistrate’s findings and recommendations, “the court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3). If no party objects,



PAGE 1 – ORDER
the Act does not prescribe any standard of review. See Thomas v. Arn, 474 U.S. 140, 152 (1985)

(“There is no indication that Congress, in enacting [the Act], intended to require a district judge

to review a magistrate’s report to which no objections are filed.”); United States. v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court must review de novo

magistrate’s findings and recommendations if objection is made, “but not otherwise”).

       The Court has reviewed de novo Plaintiff’s objections (ECF 207). For the reasons stated

by Judge You, the Court ADOPTS Judge You’s Findings and Recommendation (ECF 198).

Defendants’ Motion to Decertify the Class (ECF 177) is GRANTED. Within 14 days, Plaintiffs

shall prepare a draft notice of decertification and submit that draft to Judge You for her review

and approval before sending the final notice to the class.

       IT IS SO ORDERED.

       DATED this 9th day of December, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
